Exhibit 10.2

 

AMENDMENT NO. 3 TO THE SEVENTH AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO THE SEVENTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (together with all exhibits and schedules attached hereto, this
“Amendment”) is entered into this 18th day of November, 2003 by and among FLEET
CAPITAL CORPORATION (“Fleet”), a Rhode Island corporation, individually as a
Lender and as Agent (“Agent”) for itself and any other financial institution
which is or becomes a party thereto (each such financial institution, including
Fleet, is referred to hereinafter individually as a “Lender” and collectively as
the “Lenders”), THE CIT GROUP/BUSINESS CREDIT, INC., individually as a Lender
and as Co-Administrative Agent, the other financial institutions party thereto
as Lenders, RESTORATION HARDWARE, INC., a Delaware corporation (“Lead Borrower”)
and THE MICHAELS FURNITURE COMPANY, INC., a California corporation (“Michaels,”
together with the Lead Borrower, the “Borrowers”) (each, an “Amendment Party”
and, collectively, the “Amendment Parties”), and is made with reference to the
following facts:

 

RECITALS

 

A.                                   WHEREAS, Borrowers, the Agent, the
Co-Administrative Agent and the Lenders (each a “Party” and, collectively, the
“Parties”) have previously entered into that certain Seventh Amended and
Restated Loan and Security Agreement dated as of November 26, 2002, as amended
by a First Amendment dated as of April 28, 2003, and as further amended by a
Second Amendment dated as of September 12, 2003 (as amended, modified or
supplemented from time to time, the “Loan Agreement”) and various agreements and
instruments collateral thereto (collectively with the Loan Agreement, the “Loan
Documents”).  All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings set forth in the Loan Documents.

 

B.                                     WHEREAS, the Amendment Parties desire to
amend the Loan Agreement on the terms and subject to the conditions of this
Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Amendment Parties agree as follows:

 

ARTICLE I
AMENDMENTS TO LOAN AGREEMENT

 

1.1                               Section 1.1 of the Loan Agreement is hereby
amended by adding the following after the end of the last sentence thereof:

 

1

--------------------------------------------------------------------------------


 

“In no event shall the aggregate of the Revolving Credit Loans and the LC Amount
exceed the Revolving Credit Maximum Amount.”

 

1.2                               Appendix A of the Loan Agreement is hereby
amended by deleting the definition of the term “Borrowing Base” and inserting
the following in lieu thereof:

 

““Borrowing Base” – as at any date of determination thereof, the result of the
following:

 

(A)                              The Cost of Eligible Inventory (excluding
Eligible Letter of Credit Inventory) of the Lead Borrower (net of Inventory
Reserves) multiplied by the applicable Inventory Advance Rate, not to exceed the
applicable Inventory Appraisal Cap

 

plus

 

(B)                                The Cost of Eligible Letter of Credit
Inventory of the Lead Borrower (net of Inventory Reserves) multiplied by the
applicable Inventory Advance Rate

 

plus

 

(C)                                The Cost of Eligible Inventory (excluding
Eligible Letter of Credit Inventory) of the Canadian Affiliate (net of Inventory
Reserves) multiplied by the applicable Inventory Advance Rate, not to exceed the
applicable Inventory Appraisal Cap, which, together with the result of
subsection (D) below, shall not exceed $1,500,000.00

 

plus

 

(D)                               The Cost of Eligible Letter of Credit
Inventory of the Canadian Affiliate (net of Inventory Reserves) multiplied by
the applicable Inventory Advance Rate, which, together with the result of
subsection (C) above, shall not exceed $1,500,000.00

 

plus

 

(E)                                 The product of the Cost of Eligible
Inventory of Michaels (net of Inventory Reserves) multiplied by 25%, which,
together with the result of subsection (F) below shall not exceed $2,000,000.00

 

plus

 

(F)                                 The product of the face amount of Eligible
Accounts of Michaels (net of Receivables Reserves) multiplied by the applicable
Receivables Advance Rate, which, together with the result of subsection (E)
above, shall not exceed $2,000,000.00

 

2

--------------------------------------------------------------------------------


 

plus

 

(G)                                The product of the face amount of Eligible
Credit Card Receivables of the Lead Borrower (net of Receivables Reserves)
multiplied by the applicable Receivables Advance Rate, which, together with the
result of subsection (H) below, shall not exceed $5,000,000.00

 

plus

 

(H)                               The product of the face amount of Eligible
Credit Card Receivables of the Canadian Affiliate (net of Receivables Reserves)
multiplied by the applicable Receivables Advance Rate, which, together with the
results of subsection (G) above, shall not exceed $5,000,000.00.

 

Provided, however, as of the Effective Date, Agent does not have a perfected
security interest in the Canadian Assets and the Canadian Inventory, therefore,
until such time as the Agent’s security interest becomes perfected, the amounts
in subsections (C), (D) and (H) shall not be included in the Borrowing Base
calculation.”

 

1.3                               Appendix A of the Loan Agreement is hereby
amended by deleting the definition of the term “Revolving Loan Commitment” and
inserting the following in lieu thereof:

 

““Revolving Loan Commitment” – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1 of the Agreement,
as set forth below such Lender’s name on the signature page for Amendment No. 3
to the Agreement.”

 

ARTICLE II

[RESERVED]

 

ARTICLE III
CONDITIONS PRECEDENT

 

This Amendment shall become effective upon satisfaction of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “Third Amendment Effective Date”):

 

3.1                               Execution and delivery to the Agent of
counterparts hereof by the Borrowers, the Lenders, the Agent and the
Co-Administrative Agent.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Each of the Borrowers reaffirms and restates
the representations and warranties set forth in Section 7 of the Loan Agreement,
as amended by this Amendment (the “Amended Agreement”), and, after giving effect
to the transactions contemplated herein, all such representations and warranties
shall be true and correct in all material respects on and as of the date hereof
(except insofar as such representations and warranties expressly relate to an
earlier date).

 

3

--------------------------------------------------------------------------------


 

4.2                               Each of the Borrowers warrants and represents
(which warranty and representation shall survive the execution and delivery
hereof) that:

 

(a)                                  It has the corporate power and authority to
execute and deliver this Amendment, and to carry out the terms and provisions of
this Amendment and the Amended Agreement and the transactions contemplated
hereby and thereby, and has taken or caused to be taken all necessary corporate
action to authorize the execution and delivery of this Amendment and the
performance of this Amendment and the Amended Agreement and the transactions
contemplated hereby and thereby;

 

(b)                                 No consent of any other person (including,
without limitation, its shareholders or creditors), and no action of, or filing
with any governmental or public body or authority is required to authorize, or
is otherwise required in connection with the execution and delivery of this
Amendment and the performance of this Amendment and the Amended Agreement;

 

(c)                                  The execution and delivery of this
Amendment and the performance of this Amendment and the Amended Agreement will
not violate any law, statute or regulation, or any order or decree of any court
or governmental instrumentality, or conflict with, or result in the breach of,
or constitute a default under any contractual obligation; and

 

(d)                                 This Amendment has been duly executed and
delivered by a duly authorized officer, and this Amendment and the Amended
Agreement constitute a legal, valid and binding obligation of it, enforceable in
accordance with their terms, subject to laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity.

 

4.3                               The Loan Documents, subject to the foregoing
terms and conditions provided by this Amendment, constitute the complete
agreement of the Parties with respect to the subject matters referred to herein
and supersede all prior or contemporaneous negotiations, promises, agreements,
or representations, all of which have become merged and finally integrated into
the Loan Documents and this Amendment.  No agreements or undertakings varying,
modifying, amending, extending, discharging or terminating the same shall be
binding upon any Party unless in writing signed by a duly authorized official or
agent thereof.  No waiver by any Party of any breach hereunder shall be deemed a
waiver of any other or subsequent breach.

 

4.4                               Each Borrower agrees to pay, on demand, all
attorneys’ fees and costs incurred in connection with the negotiation,
documentation, and execution of this Amendment.  If any legal action or
proceeding shall be commenced at any time by any Party in connection with its
interpretation or enforcement, the prevailing Party or Parties in such action or
proceeding shall be entitled to reimbursement of its reasonable attorneys’ fees
and costs in connection therewith, in addition to all other relief to which the
prevailing Party or Parties may be entitled.  Each of the Amendment Parties
waives its right to a trial by jury in any action to enforce, defend, or
interpret, or otherwise concerning this Amendment.

 

4

--------------------------------------------------------------------------------


 

4.5                               Except as herein expressly amended, the Loan
Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms.

 

4.6                               This Amendment and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by and construed under the laws of the State of California and shall
inure to the benefit of and shall be binding upon the successors, heirs and
assigns of the Parties.

 

4.7                               All references to the Loan Agreement contained
in the Loan Agreement and the other Loan Documents and the other documents and
instruments delivered pursuant to or in connection therewith shall mean the Loan
Agreement, as amended hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

 

4.8                               This Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

4.9                               Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

RESTORATION HARDWARE, INC.,
the Lead Borrower

 

 

 

By:

/s/ Patricia McKay

 

 

 

 

Name:

Patricia McKay

 

 

 

 

Title:

CFO

 

 

 

 

THE MICHAELS FURNITURE COMPANY,
as a Borrower

 

 

 

By:

/s/ Kevin Shahan

 

 

 

 

Name:

Kevin Shahan

 

 

 

 

Title:

V.P. Finance

 

 

 

 

FLEET CAPITAL CORPORATION, a Rhode
Island corporation, as Agent and as a Lender

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

 

 

Name:

Matthew R. Van Steenhuyse

 

 

 

 

Title:

Senior Vice President

 

 

 

 

Amount:

$40,000,000

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as the Co-Administrative Agent and as a Lender

 

 

 

By:

/s/ Adrian Avalos

 

 

 

 

Name:

Adrian Avalos

 

 

 

 

Title:

Vice President

 

 

 

 

Amount:

$32,000,000

 

 

Signature Pages to Amendment No. 3  to the Seventh Amended and Restated
Loan and Security Agreement

 

S-1

--------------------------------------------------------------------------------